On Motion for Rehearing.
Plaintiff in error files a motion for rehearing, manifesting more fervor than grace, and seizes upon a statement in the majority opinion, to wit:
"Before this court would be justified in considering the brief of plaintiff in error which it seeks to have filed in this court, it would have to appear either that the terms of said article [article 2115 Rev.Civ.Stat. 1911] had been complied with, or that the counsel for the opposite side had waived such compliance, and that such waiver was in writing and filed in this court"
— to read the majority of this court a lecture in logic. In the connection in which said statement was used, it was thought by the majority of the court that it clearly conveyed the meaning intended, but, since it appears that we were not correctly understood, we will say, further, that in the absence of a compliance with the article mentioned, or a written waiver signed by the counsel for the defendant in error Cave, filed in this court, we would not be justified in considering the brief sought to be filed by plaintiff in error, unless good cause was shown why the brief had not been filed in the lower court, and unless it further appeared that, by the granting of plaintiff in error's motion to file briefs in this court, defendant in error would not suffer material injury in the defense of his case in this court. From the record we are not prepared to say that by the granting of plaintiff in error's motion to file briefs one day before the submission of the cause would not work a material injury to defendant in error.
If an appellant can impose upon an appellee the burden of filing briefs merely by sending him a copy of the former's brief, without having complied with the plain terms of said article 2115, then the said article becomes a nullity.
It is evident that defendant in error was not required to waive the provisions of the statute. He could stand on his rights, and, until the appellate court granted the motion of plaintiff in error to file briefs, he was not required to file his briefs in reply thereto. Neither was he required to anticipate that this court would grant plaintiff in error's motion and, until said motion had been granted, it was not incumbent upon him to enter upon the arduous duty of preparing a brief.
The situation of plaintiff in error is unfortunate, but it has been brought about, perhaps, through the reliance of its counsel upon his ability to secure a waiver from defendant in error's counsel. In this he failed. Whose fault it was, if any one's, we do not know, nor are we permitted to consider the affidavits of the opposing counsel, in order to determine the matter.
Motion for rehearing overruled.